JIB #3966

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT ("Agreement") is made, as of September 6, 2006 by and
between Blue Ridge Real Estate Company, a Pennsylvania corporation, and/or its
assignee ("Buyer"), whose address is 280 Park Avenue, 11th Floor West, North
Office, New York, New York 10017, and Jack in the Box Eastern Division L.P., a
Texas limited partnership ("Seller"), whose address is 9330 Balboa Avenue, San
Diego, CA 92123*1516 (Attention: Real Estate/Legal Department).

PRELIMINARY STATEMENT

Seller is the owner of that certain parcel of real estate situated in the City
of Anahuac, County of Chambers, State of Texas, identified in Exhibit "A"
attached hereto, which Buyer desires to purchase and to lease to Seller.

AGREEMENT

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

1.

DEFINITIONS. The following terms shall have the following meanings for all
purposes of this Agreement.

"Buver" means Blue Ridge Real Estate Company, a Pennsylvania corporation, and/or
its assignee

“Closing" means the date or dates specified in Section 4.

"Effective Date" means the latest date of final execution hereof by Seller and
Buyer.

"Lease" means the lease agreement substantially in the form attached as Exhibit
"B".

1





--------------------------------------------------------------------------------

"Parcel" means the parcel of real estate identified in Exhibit "A", together
with the building, fixtures and other improvements now located thereon or to be
constructed thereon (whether or not affixed to the Parcel), together with all
appurtenances, easements, and rights-of-way thereunto pertaining; provided,
however, in no event shall the Parcel be deemed to include those items described
in Exhibit "C" attached hereto.

"Purchase Price" means the amount set forth in Section 3.

"Seller" means Jack in the Box Eastern Division LP., a Texas limited
partnership.

"Title Company" means Republic Title of Texas, 2626 Howell Street, 10th Floor,

Dallas, Texas 75204, ATTN: Ms. Rose Boisse, Phone: (214) 855-8875, Fax: (214)
855·8848, Email:  

2.

TRANSACTION. On the terms and subject to the conditions set forth herein, Seller
shall sell and Buyer shall purchase the Parcel, and Buyer and Seller shall enter
into the Lease covering the Parcel.

3.

PURCHASE PRICE. The Purchase Price for the Parcel is ONE MILLION NINE HUNDRED
FORTY THOUSAND AND NO/100 DOLLARS ($1,940,000.00).

A

Within five (5) days after the Effective Date, Buyer shall deposit ONE HUNDRED
THOUSAND AND NO/100 DOLLARS ($100,000.00) (the "Deposit") with Title Company by
wire transfer of funds. The Deposit shall be placed into an interest-bearing
account and said Deposit and the interest accruing thereon shall be applied and
credited toward the Purchase Price upon the Closing (as hereinafter defined) if
the Closing occurs as provided herein. Upon Buyer's satisfaction and/or waiver
of all contingencies upon which this Agreement and the closing of the escrow
contemplated herein are conditioned (the "Contingencies"), the Deposit shall
become non-refundable, but shall be applicable to the Purchase Price. In the
event anyone or more of the Contingencies are not satisfied within the time
limits and/or pursuant to the provisions set forth below, Buyer shall have the
right to withdraw from this transaction and be released of all liability
hereunder, in which event the Deposit and all interest accrued thereon shall be
returned to Buyer, and all rights, duties, obligations and liabilities of the
parties hereto shall cease and terminate.

B

The Purchase Price shall be paid at the Closing (as hereinafter defined) in cash
or its equivalent. .

4.

CLOSING. Following the last to occur of satisfaction and/or waiver by Buyer of
the Contingencies, Buyer will deposit in escrow with Title Company the balance
of the purchase price by bank wire transfer to Title Company's escrow account.
The closing ("Closing") shall occur on or before the later of: (i) the tenth
(10th) day after the date on

2





--------------------------------------------------------------------------------

which the last of the Contingencies shall have been satisfied or waived by
Buyer, or (ii) September 20, 2006, unless otherwise extended pursuant to any
written extension agreements executed by Buyer and Seller.

5. CONTINGENCIES. The obligations of Buyer are subject to the fulfillment or
waiver of each of the following Contingencies and Buyer shall be the sole judge
as to whether the Contingencies shall have been satisfied.

A

Condition of Title. Seller shall cause to be furnished to Buyer a current
preliminary title report/title insurance commitment, together with copies of all
underlying documents (collectively, "Title Insurance Commitment"), from Title
Company and a copy of a boundary survey of the Parcel ("Survey") from Seller's
files. Within ten (10) days after Buyer's receipt of both the Title Insurance
Commitment and the Survey (provided, however, that such receipt by Buyer shall
not be deemed to have occurred prior to the Effective Date), Buyer shall give
Seller and Title Company written notice of: (a) Buyer's objections, if any, to
the Title Insurance Commitment and the Survey. In the event Buyer fails to
deliver its objections within said ten (10) day period, Buyer shall be deemed to
have approved the Title Insurance Commitment and Survey. Within five (5) days
after Seller's receipt of Buyer's notice, Seller, in its sole discretion, shall
provide Buyer with written notice of its election to either: (i) take the
necessary remedial actions to cure Buyer's objections prior to the Closing; or,
(ii) decline to cure Buyer's objections. If, within five (5) days of Seller's
receipt of Buyer's objections, Seller fails to notify Buyer of its election,
Seller shall be deemed to have elected not to cure Buyer's objections. In the
event Seller provides Buyer with written notice of its election not to cure
Buyer's objections, Buyer shall give written notice to Seller and Title Company
within five (5) days of its receipt of Seller's notice to either: (a) terminate
this Agreement; or, (b) waive its objections to the items upon the Title
Insurance Commitment and Survey that Seller has elected not to cure. If, by
reason of Seller's non-response to Buyer's objections, Seller is deemed to have
elected not to cure Buyer's objections, Buyer shall have the same remedies
afforded it in the foregoing sentence; provided, however, Buyer must give its
notice to waive or terminate not later than the eleventh (11th) day after the
date that Seller receives Buyer's objections. In the event Buyer terminates this
Agreement in accordance with the provisions of this Paragraph, neither Buyer or
Seller shall have any liability or further obligation to the other under this
Agreement. If Buyer fails to give Seller and Title Company written notice of its
election to terminate within the foregoing period, Buyer shall be deemed to have
waived its objections. All matters reflected in the Title Insurance Commitment
and Survey that Buyer does not object to or that Buyer approves shall be deemed
"Permitted Exceptions", except that any existing lien of mortgage or deed of
trust encumbering the Parcel shall be paid at Closing by Seller and shall not be
considered a Permitted Exception unless specifically designated as such by Buyer
in writing.

B.

Soils Report/Environmental Report. Seller shall furnish Buyer with copies, if
any, of its soils report and phase 1 environmental assessment report

3





--------------------------------------------------------------------------------

regarding the Parcel, together with any other documentation in connection
therewith in Seller's possession covering the Parcel, and Buyer shall have
twenty-one (21) days from the receipt thereof for Buyer's review and approval
(provided, however that such receipt by Buyer shall not be deemed to have
occurred prior to the Effective Date). If Buyer objects to any matters shown on
the materials provided by Seller hereunder, Buyer may, in its sole discretion,
elect not to purchase the Parcel by giving Seller and Title Company written
notice thereof within the prescribed twenty-one (21) day period; provided,
however that if Buyer fails to notify Seller of its disapproval within such
period, Buyer shall be deemed to have waived the contingency set forth in this
subparagraph. To the best of Seller's knowledge, the environmental conditions
on, under or about the Parcel, including soils, ground water and asbestos
conditions at the Parcel are as depicted on the information provided by Seller
to Buyer, if any. Provided, however, Buyer hereby acknowledges that Seller makes
no representation or warranty as to the existing environmental condition of the
Parcel.

C

Buyer's Exchange and Financing Contingency.

Seller also agrees to cooperate with Buyer to permit the conveyance of the
Property to be consummated as a part of a transaction intended by Buyer to
qualify as a tax-free exchange under Section 1031 of the Internal Revenue Code
and in conjunction therewith to execute such documents as Buyer may reasonably
request (such cooperation may include, without limitation, accepting the
Purchase Price from a party other than Buyer). In no event, however, shall (a)
Seller bear any expense associated with the exchange transaction, (b) Seller be
obligated to take title to Buyer's exchange property, (c) the consummation of
such tax-free exchange delay the Closing and (d) Seller have any liability to
Buyer or any other party for the qualification of the exchange transaction for
tax-free exchange treatment under Section 1031 of the Internal Revenue Code or
under any other provision. Buyer agrees to indemnify and hold Seller harmless
from any cost, action, expense, or liability caused solely by Seller's
accommodation of Buyer's request for a tax-free exchange transaction.

D

Seller covenants and agrees that, prior to Closing, it shall not take any of the
following actions without the prior written consent of Buyer: (a) effect or
permit any change in the REA; (b) cancel or terminate the REA; or (c) enter
into, extend or modify any other agreement affecting the Parcel to which Buyer
would be bound beyond the Closing or which would impose any burden on or harm to
Buyer.

6.

CLOSING PROCEDURES.

A

Seller's Closing Documents. On or before the Closing, Seller shall deliver to
Title Company or Buyer, as may be appropriate:

(i)

an executed and acknowledged Special Warranty Deed in recordable form, free of
all liens, encumbrances, restrictions, encroachments and easements, except for
Permitted Exceptions;

4





--------------------------------------------------------------------------------

(Ii)

an executed and acknowledged lease;

(iii)

an executed and acknowledged Memorandum of lease;

(iv)

Such affidavits; "mechanic's lien", "gap", "parties in possession" or other
Seller indemnities; evidence of authority; releases of liens; or other
instruments as the Title Company may reasonably request to issue a title policy
in accordance with Paragraph 5A above and 6C below;

(v)

A FIRPTA affidavit in form reasonably satisfactory to Buyer to the effect that
Seller is not a "foreign person."

(vi)

An estoppel certificate from Seller, to be held in Escrow and dated upon
Closing, including Seller's representation regarding the REA as stated in
Paragraph 9A(vi} below.

(vii)

written instructions to Title Company directing it to close this transaction;
and

(viii)

such other documents as Buyer or Title Company may reasonably require.

Seller shall have the right, but not the obligation, to obtain from Title
Company a leasehold owner's title insurance policy insuring Seller's rights as
the tenant under the lease, subject only to the Permitted Exceptions. Such
election shall be made by Seller prior to Closing and shall be at Seller's sole
cost

B

Buyer. On or before the date set for Closing, Buyer shall deliver to Title
Company or Seller, as may be appropriate:

(i)

the balance of the Purchase Price, together with any other amounts required to
be paid by Buyer pursuant to the terms of this Agreement.

(ii)

an executed and acknowledged lease;

(iii)

an executed and acknowledged Memorandum of lease;

(iv)

written instructions to Title Company directing it to close this transaction;
and

(v)

such other documents as Seller or Title Company may reasonably require,
including but not limited to, non-disturbance agreements, in commercially

5





--------------------------------------------------------------------------------

reasonable form acceptable to Seller, from any lender requiring the
subordination of the Lease to Buyer's financing at Closing.

C

Title Policy. Prior to Closing, Buyer shall have received a final Title
Insurance Commitment showing title to the Parcel vested in Seller as of the date
of recording of the deed (i.e. "no gap"), subject only to Permitted Exceptions,
and at the Closing, Title Company shall issue to Buyer a TLTA standard coverage
policy in the amount of the Purchase Price and in conformance therewith ("Title
Policy").

D

Closing Documents. The Lease and amendments to the Lease (if any), the
Memorandum of Lease, and any other documents executed in connection with the
Lease (collectively, the "Lease Documents") shall be held by Title Company in
trust for the parties until Closing. At Closing, Title Company shall be
instructed to date the Lease Documents as of the date of Closing, (whereupon
such date will be the commencement date of the Lease), and to insert in the
Lease and Memorandum of Lease the termination date of the Lease, which shall be
that date which is eighteen (18) years, less one day, following the commencement
date of the Lease.

7. COSTS AND EXPENSES. Seller shall pay the TLTA standard coverage owner's title
insurance premium and fees for the Title Policy to be issued to Buyer, as well
as premium and fees for any leasehold owner's policy issued to Seller as tenant
under the Lease, one-half escrow fees, recording fees (other than recording fees
applicable to Buyer's financing), and Seller's attorneys' fees. Taxes,
assessments and other charges shall not be prorated as of the Closing but shall
be borne by Seller, as tenant under the Lease. Buyer shall pay one-half escrow
fees and all costs and fees in connection with any tax deferred exchange, any
financing documents, mortgages and other security instruments which Buyer shall
use to encumber the Parcel (including recording fees and any additional title
insurance costs and fees in connection therewith), appraisal fees, Buyer's costs
for conducting physical inspections of the Parcel and Buyer's attorneys' fees.
Other applicable costs and fees shall be paid by Buyer or Seller, as the case
may be, in accordance with local custom in the jurisdiction where the Parcel is
located.

8.

REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and warrants to Seller
as follows:

A

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Pennsylvania and qualified as a foreign entity to
do business in the jurisdiction in which the Parcel is located. All necessary
action has been taken to authorize the execution, delivery and performance of
this Agreement and/ or the other documents, instruments and agreements provided
for herein.

B

The person(s) who has/have executed this Agreement on behalf of Buyer is/are
duly authorized to do so.

6







--------------------------------------------------------------------------------

9.

REPRESENTATIONS AND WARRANTIES OF SELLER; AS IS PURCHASE.

A

As of the date hereof and as of the date of Closing, Seller represents and
warrants to Buyer as follows:

(i)

Seller is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Texas. All necessary action has been
taken to authorize the execution, delivery and performance of this Agreement and
of the other documents, instruments and agreements provided. for herein.

(ii)

The persons who have executed this Agreement on behalf of Seller are duly
authorized to do so.

(iii)

No condemnation or eminent domain proceedings affecting the Parcel have been
commenced or, to the best of Seller's knowledge are contemplated. "Seller's
knowledge' as used herein is defined as the actual knowledge of an Authorized
Person of JBX General Partner LLC, a Delaware limited liability company, general
partner of Jack in the Box Eastern Division L.P.

(iv)

To the best of Seller's knowledge, Seller has not received notice from any
governmental authority or third party (i) that either the Parcel or the use or
operation of the Parcel is currently in violation of any zoning, environmental
or other land use regulations, and to Seller's knowledge no such notice has been
issued; (ii) that Seller is currently in violation or with the passage of time
will be in violation of the requirements of any ordinance, law or regulation or
order of any government or any agency, body or subdivision thereof (including,
without limitation, the local building department) or the recommendations of any
insurance carrier or Board of Fire Underwriters affecting the Parcel, or that
any investigation has been commenced, or is contemplated, regarding any such
possible violation; or (Hi) asserting that Seller is required to perform work at
the Parcel and to Seller's knowledge no such notice has been issued.

(v)

To the best of Seller's knowledge, there is no pending litigation brought by or
against Seller affecting the Parcel or the operation of the Parcel (including
without limitation any bankruptcy proceedings of Seller) or that would prevent
the transaction provided for herein. Seller has no knowledge of any other such
threatened litigation which might result in a consummation of judgment against
Buyer.

(vi)

To Seller's knowledge, the REA is in full force and effect and has not been
modified or supplemented except as set forth in a recorded instrument. To
Seller's knowledge, there is no default under the REA of either Seller or any
REA Parties, and no state of facts which with notice and/or the passage of time
would ripen into a default. To Seller's knowledge, no unperformed work or
installations or unpaid amounts is required of or due from Seller under the REA.

7




--------------------------------------------------------------------------------

(vi)

All representations and warranties above shall survive Closing for a

period of one (1) year.

B

As Is Purchase / Inspection. By execution of this Agreement, Buyer acknowledges
that prior to the Closing Buyer will have conducted and will be satisfied with
the results of an on-site physical inspection of the Parcel in connection with
its purchase thereof. At Closing, Buyer shall accept the Parcel in its existing
"as is" condition based solely on Buyer's own investigations, inspections,
reviews and studies, without representation or warranty of any kind by Seller,
except as specifically set forth in this Agreement.

Buyer and its agents, employees and independent contractors (the "Inspectors")
shall have twenty-one (21) days from the Effective Date in which to conduct, at
Buyer's sole cost and expense, such physical, environmental, engineering and
feasibility reports, inspections, surveys, examinations, tests and studies
(collectively "Inspections") as Buyer deems appropriate to determine whether the
Parcel is suitable for Buyer's acquisition. During the Inspection Period, the
Inspectors shall have the reasonable right, without unnecessary disturbance to
Seller and with delivery of forty-eight (48) hours written notice to Seller, to
enter onto the Parcel, at such time as reasonably designated by Seller, for the
purpose of conducting the Inspections. Upon Buyer's execution of this Contract,
Buyer acknowledges and agrees that under no certain terms shall the Inspectors
be permitted to enter behind the service counter or kitchen area of the
restaurant located on the Parcel. Furthermore, no such Inspection shall (i)
interfere with use of the Parcel by Seller; (ii) violate any law or regulation
of any governmental entity having jurisdiction over the Parcel; or (iii) shall,
without the express written consent of Seller, include any invasive testing on
the Parcel. Upon the completion of any Inspection, if any, Buyer shall promptly
restore the Parcel to its former condition. Buyer hereby indemnifies, defends
and holds Seller harmless from any and all loss and expense (including, without
limitation, attorney's fees) resulting from claims and damages (including, but
not limited to, injury to, or death of persons, loss or damage to property, the
performance of any labor or services for the Buyer, caused by, arising out of,
or incurred in connection with the exercise by Buyer under this subparagraph. If
Buyer fails to provide Seller with its written disapproval on or prior to
twenty-one (21) days from the Effective Date, Buyer shall be deemed to have
approved all Inspections performed by Buyer and to have waived the contingency
set forth in this subparagraph.

10. ASSIGNMENT. Buyer may assign its rights under this Agreement upon receipt of
Seller's written consent, which shall not be unreasonably withheld. Seller shall
not assign its rights or its interest in and to this Agreement, nor shall Seller
be deemed to be discharged of any of its duties hereunder as a result of any
assignment or of any delegation by Seller of any such duties, without the
consent of Buyer, which consent shall not be unreasonably withheld, conditioned
and/or delayed.

8




--------------------------------------------------------------------------------

11.

DEFAULT.

A

LIQUIDATED DAMAGES UPON BUYER'S DEFAULT. IF BUYER DEFAULTS IN THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS AGREEMENT, SELLER SHALL BE ENTITLED TO RECEIVE THE
DEPOSIT AS LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE THAT THE AMOUNT OF THE
DEPOSIT REPRESENTS THE REASONABLE ESTIMATE BY THE PARTIES OF THE AMOUNT OF
DAMAGES THAT SELLER WOULD SUFFER AS A RESULT OF BUYER'S DEFAULT. THE PARTIES
HEREBY AGREE THAT THE DAMAGES SUFFERED BY SELLER IN THE EVENT THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT FAILS TO CLOSE DUE TO BUYER'S DEFAULT WOULD BE
IMPRACTICABLE OR EXTREMELY DIFFICULT TO ACCURATELY DETERMINE AND THAT SELLER'S
RECEIPT OF BUYER'S DEPOSIT SHALL BE SELLER'S SOLE AND EXCLUSIVE REMEDY FOR SUCH
FAILURE TO CLOSE DUE TO BUYER'S DEFAULT, AND BUYER SHALL HAVE NO OTHER OR
FURTHER OBLIGATION OR LIABILITY UNDER THIS AGREEMENT TO SELLER ON ACCOUNT OF
SUCH FAILURE. BY INITIALLING THIS PROVISION IN THE SPACES BELOW, SELLER AND
BUYER EACH SPECIFICALLY AFFIRM THEIR RESPECTIVE AGREEMENTS CONTAINED IN THIS
SECTION.




/s/ MJF

_

/s/ HS

 

BUYER’S INITIALS

SELLER’S INITIALS

B

SELLER'S DEFAULT.  If Closing does not occur as a result of the default of
Seller, then Buyer shall, at its option, have the right to elect specific
performance or to cancel this Agreement and obtain the return of the Deposit and
all interest accrued thereon, after which, the parties shall have no further
obligations or liabilities to each other hereunder, except as otherwise
expressly set forth herein to the contrary. For purposes of the foregoing
sentence, a material breach of any representation or warranty of Seller in this
Agreement shall be deemed a default of Seller.

12. ESCROW AGENT. Seller and Buyer hereby employ Title Company to act as escrow
agent in connection with this transaction upon the following terms and
conditions:

A

Seller and Buyer will deliver to Title Company all documents, pay to Title
Company all sums and do or cause to be done all other things necessary or
required by this Agreement, in the reasonable judgment of Title Company, to
enable it to comply herewith and to enable any title insurance policy provided
for herein to be issued.

B

Title Company is authorized to pay from any funds held by it for Buyer's or
Seller's respective credit all amounts necessary to procure the delivery of such
documents, and to pay, on their behalf, all charges and obligations payable by
them

9





--------------------------------------------------------------------------------

respectively. Seller and Buyer will each pay all charges payable by them to
Title Company as expressly described in Article 7 of this Agreement.

C

Title Company is authorized, in the event any demand is made upon it concerning
these instructions or the escrow, at its election, to hold any money and
documents deposited hereunder until an action shall be brought in a court of
competent jurisdiction to determine the rights of Seller and Buyer or to
interplead said parties by an action brought in any such court. Deposit by Title
Company of said documents and funds shall relieve Title Company of all further
liability and responsibility.

D

Payment of any funds into escrow prior to the Closing shall be made by wire
transfer; or by cashier's check payable to Title Company and delivered to Title
Company at least one (1) day prior to the Closing. Disbursement of any funds
from the closing for the benefit of Seller shall be made as directed by Seller.
Title Company shall be under no obligation to disburse any funds represented by
check or draft, and no check or draft shall be payment to Title Company in
compliance with any of the requirements hereof, until it is advised by the bank
in which deposited that such check or draft has been honored.

E

Title Company is authorized to act upon any statement furnished by the holder or
payee, or a collection agent for the holder or payee, of any lien on or charge
or assessment in connection with the Parcel, concerning the amount of such
charge or assessment or the amount secured by such lien without liability or
responsibility for the accuracy of such statement.

F

In the event Title Company is employed hereby as escrow agent, such employment
shall not affect any rights of subrogation under the terms of any title
insurance policy issued pursuant to the provisions thereof.

13.

MISCELLANEOUS PROVISIONS.

A

Notices. All notices, consents, approvals or other instruments required or
permitted to be given by Seller or Buyer in accordance with this Agreement shall
be given in writing and will be (a) delivered either personally or by an
overnight courier service, (b) mailed by certified U.S. mail, postage prepaid,
return receipt requested, or (c) transmitted by facsimile. Each such
communication will be addressed to the other party at the address or addresses
set forth in the first paragraph hereof or to such other address of which either
party may give notice prior to the Closing, with a copy to Title Company,
delivered in accordance with (a), (b) or (c), above. Any such communication will
be deemed to have been duly given and delivered on the date personally
delivered, delivered by courier service, or transmitted by facsimile (so long as
the sender receives electronic confirmation of receipt). If the communication is
delivered by U.S. mail as provided above, it will be deemed to have been duly
given and delivered on the third (3rd) day (excluding Saturday or Sunday) after
its deposit in the U.S. Mail within the

10





--------------------------------------------------------------------------------

continental United States; otherwise such communication will be deemed given and
delivered only upon actual receipt.

B

Risk of Loss. Seller shall assume the risk of loss, damage or destruction of the
Parcel or any part thereof prior to the Closing. In the event the Parcel is
damaged and cannot be fully restored or repaired to Buyer's satisfaction prior
to the Closing, Buyer shall have the option to terminate this Agreement and be
entitled to return of the Deposit, plus interest accrued thereon.

C

Condemnation. In the event of a taking of any part or all of the Parcel prior to
closing, Buyer at its option shall have the right to either (i) receive the
proceeds of any condemnation award and proceed to close or (ii) terminate this
Agreement and be entitled to return of the Deposit, together with any interest
accrued thereon.

D

Real Estate Commission. The parties agree and acknowledge that I.C.A. represents
the Buyer. The parties warrant that they know of no other broker(s) or agent(s)
entitled to a commission in connection with this transaction and each agrees to
defend, indemnify and hold the other harmless from and against any and all loss,
liability and expense, including reasonable attorney's fees, the indemnified
party may incur arising by reason of the above representations being false. A
sales commission equal to one and one-half percent (1.5%) of the Purchase Price
shall be paid by Buyer to I.C.A. upon Closing pursuant to a separate agreement
between Buyer and I.C.A.

E

Waiver and Amendment. No provisions of this Agreement shall be deemed waived or
amended except by a written instrument unambiguously setting forth the matter
waived or amended and signed by the party against which enforcement of such
waiver or amendment is sought. Waiver of any matter shall not be deemed a waiver
of the same or any other matter of any future occasion.

F

Other Documents. Each of the parties agrees to sign such other and further
commercially reasonable documents as may be appropriate to carry out the
intentions expressed in this Agreement. Seller and Buyer each agree to do such
further acts and things as the other may reasonably require to consummate,
evidence or confirm the sale or any other agreement contained herein in the
manner contemplated hereby.

G

Attornevs' Fees.

In the event of any judicial or other adversarial proceeding between the parties
concerning this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys' fees in addition to any other relief to which it may be
entitled.

H

Entire Agreement. This Agreement together with any other instruments

or agreements referred to herein constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations,

11





--------------------------------------------------------------------------------

warranties or agreements except as herein provided. No modifications and/or
amendments to this Agreement shall be effective unless executed by both parties.

I

Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original.

J

Severability.  If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

K

Applicable Law.  This Agreement shall be governed and construed in accordance
with the laws of the state in which the Parcel is located.

L

RULES OF CONSTRUCTION. The provisions of this Agreement shall be construed, in
all respects, without reference to any rule or canon requiring or permitting the
construction of provisions of documents against the interest of the party
responsible for the drafting of the same, it being the intention and agreement
of the parties that this Agreement be conclusively deemed to be the joint
product of both parties and their counsel.

SIGNA TURES APPEAR ON FOLLOWING PAGE

12




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have entered into this Agreement as of the
date shown herein below their respective signature.

Executed by Buyer this 5th day of

BUYER:

September ,2006

Blue Ridge Real Estate Company, a

Pennsylvania Corporation




By: /s/ Michael J. Flynn

Name:  Michael J. Flynn

Its:  Chairman










Executed by Buyer this 6th day of

SELLER:

September ,2006

Jack in the Box Eastern Division L.P.,

A Texas limited partnership




By: JBX General Partner LLC, a

      Delaware limited liability company

      A general partner




By:  /s/ Harold L. Sacha

Name:  Harold L. Sacha

Its:  Authorized Person


